  Case 18-30765           Doc 42  Filed 01/15/19 Entered 01/15/19 11:40:41          Desc Main
                                    Document     Page 1 of 2
                                UNITED STATES BANKRUPTCY COURT
                                            FOR THE
                            DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

In re:                                                Chapter 7
Kathleen Guevin a/k/a                                 Case No.: 18-30765
Kathleen Whitworth
       Debtor
___________________________________/


                    JOINT MOTION TO APPROVE STIPULATED ORDER


        Now come GMAT Legal Title Trust 2013-1, U.S. Bank National Association, as Legal
Title Trustee (together with its predecessors, successors, affiliates, principals, and assigns
"Creditor”) and the Chapter 7 Trustee and, by and through their attorneys, jointly move that the
Court approve the attached stipulation and request that the hearing of January 17, 2019 be
cancelled.



Creditor                                             The Chapter 7 Trustee
By its attorneys,                                    By his attorney,

/s/ Joseph M. Dolben                                 /s/ Steven Weiss
Joseph M. Dolben, Esq. 673113                        Steven Weiss
Marinosci Law Group, P.C.                            Shatz, Schwartz & Fentin, P.C.
275 West Natick Road, Suite 500                      1441 Main Street, Suite 1100
Warwick, RI 02886                                    Springfield, MA 01103
Telephone: (401) 234-9200                            Telephone: (413) 737-1131
jdolben@mlg-defaultlaw.com                           sweiss@ssfpc.com

                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                       
                                                  



                                                  
  Case 18-30765      Doc 42   Filed 01/15/19 Entered 01/15/19 11:40:41            Desc Main
                                Document     Page 2 of 2
                            UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                        DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

In re:                                               Chapter 7
Kathleen Guevin a/k/a                                Case No.: 18-30765
Kathleen Whitworth
       Debtor
___________________________________/


                               CERTIFICATE OF SERVICE

        I, Joseph M. Dolben, Esq. of Marinosci Law Group, P.C., do hereby certify that on
January 15, 2019, I served a copy of the Stipulation and Joint Motion to Approve on the attached
service list by mailing a copy of same by first class mail, postage prepaid or other method
specified on service list.

       Signed this 15th day of January 2019.

                                              /s/ Joseph M. Dolben ________
                                              Joseph M. Dolben, Esq., BBO#673113
                                              Marinosci Law Group, P.C.
                                              275 West Natick Road, Suite 500
                                              Warwick, RI 02886
                                              Telephone: (401) 234-9200


VIA ECF
Damien J. Martin, Esq., on behalf of Debtor
Richard King, on behalf of the U.S. Trustee
Steven Weiss, on behalf of the Trustee

VIA US MAIL
Kathleen Guevin
57 Bonair Avenue
West Springfield, MA 01089
        
